DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitations “at a start-up,” and “during the start-up” are confusing because it is not clear if the words “at” and “during” are used to indicate different times or portions of the start-up or they represent the same start-up state of the refrigerant system. For examination purposes, the above limitation is interpreted as a singular ‘-- at start-up --’.
In claims 1 and 15, the limitation “during the start-up includes turning off at least one of the said at least two compressors” is confusing because it is not clear whether the compressor is turned on first at the start-up and then turned off while the start-up state is progressing or out of the two compressors’ only one of them is turned on and the second compressor is not turned on when the start-up process begins. For examination purposes, the above limitation is interpreted as a singular ‘-- during the start-up includes not turning on at least one of the said at least two compressors --’.
	Claims 2-7, 16 are also being rejected by virtue of being dependent upon rejected base claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 4-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung (US 7665318 B2) and in view of Merkys (US 2005/0161202 A1).
In regards to claims 1 and 4, Jung teaches a refrigerant system (refrigerant circuit, see figs. 1 and 3-5 and abstract) comprising: at least one compressor (1, 2), said compressor compressing refrigerant and delivering it downstream to a heat rejection heat exchanger (heat exchanger 10 receiving refrigerant from the compressors 1, 2, see figs. 1B and 5), which includes a flow channel having a hydraulic diameter (refrigerant passage through the heat exchanger 10, see figs. 1 and 3-5; and col. 5, lines 1-4), an expansion device (11) downstream of the heat rejection heat exchanger (see figs. 1 and 3-5), and an evaporator (12) downstream of the expansion device (see figs. 1 and 3-5); and a control (105, 106, 108) programmed for operating said at least one compressor to reduce pressure spikes at a start-up of the refrigerant system (pressure reduction at compressor start and compressor controlling, see col. 2, lines 24-30) using at least one of these following control steps; 
said at least one compressor includes at least two compressors (compressors 1, 2, see figs. 1B and 5A), and the operation at transient conditions includes turning off at least one of said at least two compressors (during initialization 201 and before normal operation at steps 213, 221, the controller (105), operates only one of the two compressors at step 205 and 211, where only small-capacity compressor is started, and the large-capacity compressor is off, see fig. 5C and col. 7, lines 22-41; Also see step 219, where the compressors are operated in sequence, which indicates operating first compressor before operating second compressor and implies that while first compressor is operated, the second compressor is kept off, see fig. 5c and col. 7, lines 44-51; and col. 10, lines 44-54);
or
wherein said at least one compressor being operated with a series of on and off cycles during the start-up (this is an alternative control limitation not required by the claim).
However, Jung does not explicitly teach a microchannel heat exchanger, with hydraulic diameter of less than 3 mm for flow channels.
	Merkys teaches that the condenser (14, 14a, 14b) is a microchannel heat exchanger (see paragraph 35) which include a plurality of flow tubes (30) having hydraulic diameter of less than 3 mm (0.5 mm to 1.5 mm size tubes, see paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a microchannel heat exchanger with plurality of flow tubes having hydraulic diameter of less than 3 mm as taught by Merkys as a heat rejecting heat exchanger in the system of Jung in order to enhance the heat transfer capabilities of the heat rejection heat exchanger (see paragraph 37, Merkys).
In regards to claim 5, Jung teaches a sensor (3a, 3b, 4a, 4b) senses a condition within the refrigerant system (pressure and temperature sensors for sensing pressure temperature within pipes 3, 4 and branches of 8, see figs. 4A, 7A and col. 5, line 67), and is operable in combination with said control (see col. 5, line 67 – col. 6, line 4 and fig. 7B) to stop operation of said refrigerant system (by steps 403 and 406 and by opening only second bypass valve at step 407, see fig. 7C) should said condition be indicative of an undesirable condition (when pressure equilibrium is not achieved at step 405 or based on load calculations at step 402, see fig. 7C).
In regards to claim 6, Jung teaches that feedback (load information or pressure information obtained from sensors 3a, 3b, 4a, 4b and steps 402, 405, see fig. 7C; also measured valve opening time at steps 127-129 and measured compressor stopping time at step 137, see fig. 3C) from the refrigerant system is provided to the control (see col. 5, line 67 – col. 6, line 4), and said control using the feedback to change the way it operates the refrigerant system during the start-up (when pressure equilibrium is not achieved at step 405, controller opens only the second bypass valve at step 407, before normal operation, see fig. 7C; and based on load calculations at step 402, controller decides not to operate all compressors at step 403 before normal operation, see fig. 7C; based on the valve opening time exceeding/not exceeding the threshold, the controller either moves to step 131 or returns to step 125, see fig. 3C).
In regards to claim 7, Jung teaches that the control utilizes the feedback to learn parameters for future operation of the control during subsequent start-up (control unit 105, 106, 108 keeps track of the result of non-operated compressor on the basis of different values of pressure differences acquired through sensors 3a, 3b, see fig. 2c; and operates bypass valve to reduce the pressure difference to achieve pressure equilibrium and normal compressor operating range, see col. 5, lines 22-31; Also feedback from step 143 is used for next operation by the controller at step 131, during following start-up, see fig. 3C and returning from 173 to 157, see fig. 4C), to achieve better reduction of the pressure spikes (this is an intended use limitation, see MPEP 2111; Also see achieving equilibrium pressure, col. 5, lines 44-50).

Claims 8, 9 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung (US 7665318 B2) and in view of Merkys (US 2005/0161202 A1) and further in view of Aiyama (US 2007/0062207 A1).
In regards to claim 8, Jung teaches a refrigerant system (refrigerant circuit, see figs. 1 and 3-5 and abstract) comprising: at least one compressor (1, 2), said compressor compressing refrigerant and delivering it downstream to a heat rejection heat exchanger (heat exchanger 10 receiving refrigerant from the compressors 1, 2, see figs. 1B and 5), which includes a flow channel having a hydraulic diameter (refrigerant passage through the heat exchanger 10, see figs. 1 and 3-5; and col. 5, lines 1-4), an least one compressor to reduce pressure spikes at a start-up of the refrigerant system (pressure reduction at compressor start and compressor controlling, see col. 2, lines 24-30);
wherein said control operates said at least one compressor to reduce pressure spikes at the start-up (during initialization 201 and before normal operation at steps 213, 221, the controller (105), operates only one of the two compressors at step 205 and 211, where only small-capacity compressor is started, and the large-capacity compressor is off, see fig. 5C and col. 7, lines 22-41; Also see step 219, where the compressors are operated in sequence, which indicates operating first compressor before operating second compressor and implies that while first compressor is operated, the second compressor is kept off, see fig. 5c and col. 7, lines 44-51; and col. 10, lines 44-54);
wherein feedback (load information or pressure information obtained from sensors 3a, 3b, 4a, 4b and steps 402, 405, see fig. 7C; also measured valve opening time at steps 127-129 and measured compressor stopping time at step 137, see fig. 3C) from the refrigerant system is provided to the control (see col. 5, line 67 – col. 6, line 4 and fig. 4C), and said control using the feedback to change the way it operates the refrigerant system during the start-up (when pressure equilibrium is not achieved at step 405, controller opens only the second bypass valve at step 407, before normal operation, see fig. 7C; and based on load calculations at step 402, controller decides not to operate all compressors at step 403 before normal operation, see fig. 7C; based on the valve opening time exceeding/not exceeding the threshold, the controller either moves to step 131 or returns to step 125, see fig. 3C and returning from 173 to 157, see fig. 4C); and wherein said control utilizes the feedback to learn parameters for future operation of the control during subsequent start-up (control unit 105, 106, 108 keeps track of the result of non-operated compressor on the basis of different values of pressure differences acquired through sensors 3a, 3b, see fig. 2c; and operates bypass valve to reduce the pressure difference to achieve pressure equilibrium and normal compressor operating range, see col. 5, lines 22-31; Also feedback from step 143 is used for next operation by the controller at step 131, during following start-up, see fig. 3C and returning from 173 to 
However, Jung does not explicitly teach a microchannel heat exchanger, with hydraulic diameter of less than 3 mm for flow channels; and operating the expansion device to reduce pressure spikes at transient conditions and operating the expansion device to be in more open condition during transient conditions.
Merkys teaches that the condenser (14, 14a, 14b) is a microchannel heat exchanger (see paragraph 35) which include a plurality of flow tubes (30) having hydraulic diameter of less than 3 mm (0.5 mm to 1.5 mm size tubes, see paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a microchannel heat exchanger with plurality of flow tubes having hydraulic diameter of less than 3 mm as taught by Merkys as a heat rejecting heat exchanger in the system of Jung in order to enhance the heat transfer capabilities of the heat rejection heat exchanger (see paragraph 37, Merkys).
Jung also does not explicitly teach operating the expansion device to reduce pressure spikes at transient conditions and operating the expansion device to be in more open condition during transient conditions.
However, Aiyama teaches an electronic expansion valve (3) and a control system (9) that operates the expansion valve to be in more open condition during the start-up (control system 9 increases the expansion valve opening during the time of starting to 100-150 pulses, see fig. 3-B and paragraphs 35, 56) to reduce pressure spikes (this is an intended use limitation, see MPEP 2111; however, Aiyama teaches expansion valve control during start up to avoid rapid pressure changes, see paragraphs 35 and 42 and figs. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the control of the refrigerant system of Jung as modified by operating the expansion device to reduce pressure spikes at transient conditions and operating the 
In regards to claim 9, Jung does not explicitly teach that said expansion device is an electronic expansion device, and is controlled to be in a more open condition during at least part of the start-up.
However, Aiyama teaches that the expansion device is an electronic expansion valve (3, see paragraph 35 and fig. 1), and is controlled to be in a more open condition during at least part of the start-up (increased opening degree of valve 3, see paragraphs 35 and 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the electronic expansion valve of Aiyam in the refrigerant system of Jung as an expansion valve in the refrigerant circuit of Jung as modified to electronically, efficiently and effectively control the superheat by controlling the electronic expansion valve and to have reprogrammed the controller of Jung as modified by providing the control to operate the expansion device in a more open condition during at least part of the transient condition as taught by Aiyama in order to prevent a decrease in suction pressure to raise the raise the suction pressure towards a target value (see paragraph 56, Aiyama) and to avoid wet compression (see paragraph 35).

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung in view of Merkys and Aiyama as applied to claim 8 above and further in view of Narreau (US 5,095,712 A).
In regards to claim 10, Jung as modified teaches the limitations of claim 10 except that the expansion device is a thermostatic expansion device, and a heater is associated with a bulb for said thermostatic expansion device, and is operated to apply heat to the bulb.
	However, Narreau teaches that the expansion device is a thermostatic expansion device (24), and a heater (refrigerant pipe at the evaporator outlet with superheated refrigerant, see col. 2, lines 20-39) is associated with a bulb (25) for said thermostatic expansion device (see fig. 1), and is operated to apply 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the refrigerant system of Jung as modified by providing a thermostatic expansion device, and a heater associated with a bulb for expansion valve and operated at to apply heat to the bulb as taught by Narreau during the start-up of the refrigerant system of Jung as modified in order to keep the liquid refrigerant from entering the compressor by maintaining a positive superheat at the evaporator outlet.

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung in view of Merkys and Aiyama as applied to claim 8 above and further in view of Yamasaki (US 2004/0237552 A1).
In regards to claim 12, Jung teaches a sensor (3a, 3b, 4a, 4b) senses a condition within the refrigerant system (pressure and temperature sensors for sensing pressure temperature within pipes 3, 4 and branches of 8, see figs. 4A, 7A and col. 5, line 67), and is operable in combination with said control (see col. 5, line 67 – col. 6, line 4 and fig. 7B) to stop operation of said refrigerant system (by steps 403 and 406 and by opening only second bypass valve at step 407, see fig. 7C).
However, Jung does not explicitly teach that the condition is indicative of an undesirable condition.
Yamasaki teaches a sensor (pressure switch, temperature sensors, current sensor, see fig. 1) senses a condition within the refrigerant system (temperature and current value, see paragraphs 25, 26), and is operable in combination with said control (CPU 80, see fig. 1) to stop operation of said refrigerant system should the condition be indicative of an undesirable condition (stop operation of compressor 10 when an abnormality is discovered in each sensor or current value, see paragraph 36).
.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung (US 7665318 B2) and in view of Yamasaki (US 2004/0237552 A1) and further in view of Merkys (US 2005/0161202 A1).
In regards to claim 15, Jung teaches a refrigerant system (refrigerant circuit, see figs. 1 and 3-5 and abstract) comprising: at least one compressor (1, 2), said compressor compressing refrigerant and delivering it downstream to a heat rejection heat exchanger (heat exchanger 10 receiving refrigerant from the compressors 1, 2, see figs. 1B and 5), which includes a flow channel having a hydraulic diameter (refrigerant passage through the heat exchanger 10, see figs. 1 and 3-5; and col. 5, lines 1-4), an expansion device (11) downstream of the heat rejection heat exchanger (see figs. 1 and 3-5), and an evaporator (12) downstream of the expansion device (see figs. 1 and 3-5); and a control (105, 106, 108) programmed for operating said at least one of said at least one compressor and expansion device to reduce pressure spikes at a start-up of the refrigerant system (pressure reduction at compressor start and compressor controlling, see col. 2, lines 24-30); wherein said control operates said at least one compressor during the start-up; wherein said at least one compressor includes at least two compressors (compressors 1, 2, see figs. 1B and 5A), and the operation during the start-up includes turning off at least one of said at least two compressors (during initialization 201 and before normal operation at steps 213, 221, the controller (105), operates only one of the two compressors at step 205 and 211, where only small-capacity compressor is started, and the large-capacity compressor is off, see fig. 5C and col. 7, lines 22-41; Also see step 219, where the compressors are operated in sequence, which indicates operating first compressor 
wherein a sensor (3a, 3b, 4a, 4b) senses a condition within the refrigerant system (pressure and temperature sensors for sensing pressure temperature within pipes 3, 4 and branches of 8, see figs. 4A, 7A and col. 5, line 67), and is operable in combination with said control (see col. 5, line 67 – col. 6, line 4 and fig. 7B) to stop operation of said refrigerant system (by steps 403 and 406 and by opening only second bypass valve at step 407, see fig. 7C);
wherein feedback (load information or pressure information obtained from sensors 3a, 3b, 4a, 4b and steps 402, 405, see fig. 7C; also measured valve opening time at steps 127-129 and measured compressor stopping time at step 137, see fig. 3C) from the refrigerant system is provided to the control (see col. 5, line 67 – col. 6, line 4 and fig. 4C), and said control using the feedback to change the way it operates the refrigerant system during the start-up (when pressure equilibrium is not achieved at step 405, controller opens only the second bypass valve at step 407, before normal operation, see fig. 7C; and based on load calculations at step 402, controller decides not to operate all compressors at step 403 before normal operation, see fig. 7C; based on the valve opening time exceeding/not exceeding the threshold, the controller either moves to step 131 or returns to step 125, see fig. 3C and returning from 173 to 157, see fig. 4C); and wherein said control utilizes the feedback to learn parameters for future operation of the control during subsequent start-up (control unit 105, 106, 108 keeps track of the result of non-operated compressor on the basis of different values of pressure differences acquired through sensors 3a, 3b, see fig. 2c; and operates bypass valve to reduce the pressure difference to achieve pressure equilibrium and normal compressor operating range, see col. 5, lines 22-31; Also feedback from step 143 is used for next operation by the controller at step 131, during following start-up, see fig. 3C), to achieve better reduction of the pressure spikes (this is an intended use limitation, see MPEP 2111; Also see achieving equilibrium pressure, col. 5, lines 44-50).
However, Jung does not explicitly teach a microchannel heat exchanger, with hydraulic diameter of less than 3 mm for flow channels; and the condition indicative of an undesirable condition.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the refrigerant system of Jung by stopping the operation of the refrigerant system in Jung when the sensed condition indicates an undesirable/abnormal condition as taught by Yamasaki in order to allow taking proper measures to understand the nature of the abnormality and address the abnormality such as the need for defrosting (see paragraphs 37-38, Yamasaki).
Jung also does not explicitly teach a microchannel heat exchanger, with hydraulic diameter of less than 3 mm for flow channels.
However, Merkys teaches that the condenser (14, 14a, 14b) is a microchannel heat exchanger (see paragraph 35) which include a plurality of flow tubes (30) having hydraulic diameter of less than 3 mm (0.5 mm to 1.5 mm size tubes, see paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a microchannel heat exchanger with plurality of flow tubes having hydraulic diameter of less than 3 mm as taught by Merkys as a heat rejecting heat exchanger in the system of Jung as taught in order to enhance the heat transfer capabilities of the heat rejection heat exchanger (see paragraph 37, Merkys).

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung in view of Merkys as applied to claim 15 above and further in view of Memory (US 6,848,268 B1).
In regards to claim 16, Jung does not explicitly teach a bypass line is provided for a refrigerant bypass around said expansion device during the start-up, and a valve is provided on said bypass line, and said valve being opened during said transient condition.
However, Memory teaches a bypass line (tube with valve 64) is provided for a refrigerant bypass around said expansion device during the start-up (64 bypasses capillary tube 60, see fig. 1), and a valve (64) is provided on said bypass line (see fig. 1), and said valve being opened during the start-up (col. 4, lines 26-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a bypass line is provided for a refrigerant bypass around said expansion device during start-up, and a valve is provided on said bypass line, and said valve being opened during said start-up as taught by Memory around the expansion device of Jung as modified in order to control the pressure spike occurring at the start of the system (see col. 4, lines 28-31, Memory).

Claims 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung (US 7665318 B2) and in view of Shaw (US 5,927,088 A1) and further in view of Merkys (US 2005/0161202 A1).
In regards to claims 1 and 2, Jung teaches a refrigerant system (refrigerant circuit, see figs. 1 and 3-5 and abstract) comprising: at least one compressor (1, 2), said compressor compressing refrigerant and delivering it downstream to a heat rejection heat exchanger (heat exchanger 10 receiving refrigerant from the compressors 1, 2, see figs. 1B and 5), which includes a flow channel having a hydraulic diameter (refrigerant passage through the heat exchanger 10, see figs. 1 and 3-5; and col. 5, lines 1-4), an expansion device (11) downstream of the heat rejection heat exchanger (see figs. 1 and 3-5), and an evaporator (12) downstream of the expansion device (see figs. 1 and 3-5); and a control (105, 106, 108) programmed for operating said at least one compressor to reduce pressure spikes at a start-up of the refrigerant system (pressure reduction at compressor start and compressor controlling, see col. 2, lines 24-30).
at least one compressor being operated with a series of on and off cycles.
Shaw teaches a control programmed for operating said at least one compressor (operating primary compressor, see figs. 6 and 12) by operating the compressor with a series of on and off cycles (A-B-C-D, on-off cycles by primary compressor, see figs. 6, 7, 11 and 12; col. 14, lines 59-66, and col. 7, line 60 – col. 8, line 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the control step of at least one compressor being operated with a series of on and off cycles as taught by Shaw as part of the program of the controller of Jung for reducing pressure spikes during the start-up in the system of Jung in order satisfy the thermostat for steady or rising ambient air temperature where the need for a booster compressor is avoided (see col. 8, lines 38-63, Shaw).
Jung does not explicitly teach a microchannel heat exchanger, with hydraulic diameter of less than 3 mm for flow channels.
	However, Merkys teaches that the condenser (14, 14a, 14b) is a microchannel heat exchanger (see paragraph 35) which include a plurality of flow tubes (30) having hydraulic diameter of less than 3 mm (0.5 mm to 1.5 mm size tubes, see paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a microchannel heat exchanger with plurality of flow tubes having hydraulic diameter of less than 3 mm as taught by Merkys as a heat rejecting heat exchanger in the system of Jung as modified in order to enhance the heat transfer capabilities of the heat rejection heat exchanger (see paragraph 37, Merkys).
Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive. In response to applicant's argument, "Claim 1 as amended defines around Jung because Jung does not anticipate the claim with the absence of the alternatives" the examiner maintains the rejection and points out that the previous rejection did not have any 35 USC 102 anticipatory rejections. Hence applicant’s arguments are improper and inaccurate.
In response to applicant's argument, "Jung in col. 5, line 67 and col. 5, lines 22-31 refers to. Also see rejection of claim 8 for the compressor starting and then performing normal operation, then stopping and then learning and then starting another compressor operation, which is considered as the future subsequent start-up. 

Applicant’s arguments with respect to claim(s) 2 and 4 over Jung and 8-10 and 12 over Yamasaki in view of Merkys and Robin have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M. A. S./
Examiner, Art Unit 3763

/NELSON J NIEVES/Primary Examiner, Art Unit 3763